In re: U-Park System of Louisiana Ine.;~Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. K, Nos. 17717, 98-17738, 98-17753; to the Court of Appeal, Fourth Circuit, No. 2001-C-1098.
Granted. Judgment of the trial court is reversed. Judgment is rendered in favor of relator, dismissing the suits filed by Paul Trahan and Mea Culpa Recording Studio and Travelers Insurance Company, Lafayette Ins. Co. and Pickering & Associates d/b/a Pickering, Cotogno & Dunn, a Partnership, are dismissed without prejudice. La. Code Civ. P. art. 1672(C).
CALOGERO, C.J., concurs and assigns reasons.
JOHNSON, J., would deny the writ.